As I see it, the two cases, Smith v. Daffin and Smith v. Jackson County, cited in the majority opinion, are not in point here. Those cases involved contracts between Smith and the County Commissioners of Jackson County by which Smith undertook to induce the State Road Department to comply with an alleged *Page 808 
agreement which it had made to finish a certain bridge on Road No. 1 across the Apalachicola River, in Jackson County, by building the approaches thereto, the cost of construction of which would have been borne by the county had Smith not successfully performed his undertaking, the result of which was a saving of over $100,000.00 to the county. So, this contract was with reference to an authorized county purpose. Here the contract of Mr. Anderson with the City of Fernandina was for services to be rendered by him in bringing about the location within the city of two pulp and paper manufacturing plants, which services were performed, and under the contract the City was to pay Mr. Anderson the sum of $25,000.00. While the beneficial results of this agreement are not disputed, the circuit judge reached the conclusion that said debt for $25,000.00 to Anderson "was not incurred for a valid public or municipal purpose or one authorized by law and that the petition to validate the bonds to refund that debt should not be granted. Since said unauthorized debt of $25,000.00 is in no way separated in these proceedings from the total amount of indebtedness proposed to be funded by said bonds, said petition should likewise be denied as to the whole proposed issue of bonds." The order of the court was in accordance with this conclusion.
I think the order entered by the learned circuit judge is correct and should be affirmed. The prime question is: Were the taxes proposed to be assessed and imposed for the payment of said bonds for a lawful municipal purpose?
The Constitution (Section 5 of Article IX) provides that "the Legislature shall authorize the several counties and incorporated cities or towns in the State to assess and impose taxes for county and municipal purposes, and for no other purposes * * *."
This plain provision of the Constitution is absolutely *Page 809 
"static" unless and until the people change it by amending it in the manner which the Constitution provides. Of course conditions change, and there must be new applications of old constitutional provisions to new and changing conditions, but the principles embodied therein must be preserved, in all their integrity by the courts.
It does not appear that the Legislature has expressly made this matter of encouraging or promoting the establishment of private enterprise within the city a municipal purpose, for which it may incur indebtedness and impose taxes for the payment of such indebtedness. The weight of authority is to the effect that a contract by a municipal corporation to encourage or secure the establishment of manufacturing establishments within the city is not a municipal purpose. In this connection we might recall that Section 7 of Article IX of our Constitution reads: "No tax shall be levied for the benefit of any chartered company of the State, nor for paying interest on any bonds issued by such chartered companies, or by counties, or by corporations, for the above mentioned purpose.' See also Section 10 of Article IX.
Under the authorities it is very doubtful if the Legislature could, by authorizing statute, make it a municipal purpose. It might be noted in this connection that pulp and paper mills are not within themselves public institutions or public enterprises. They may, and I think are, greatly beneficial to the city and tend to reduce unemployment within the city, to increase the trade of merchants and to also ultimately increase the taxable assets within the city. But they are nevertheless private business enterprises as distinguished from public institutions or enterprises, and do not constitute a "municipal purpose." The first section of our Declaration of Rights guarantees to the people of this State the right of acquiring, possessing and protecting property, and the pursuit of happiness, and a city cannot be *Page 810 
permitted to encroach upon these basic property rights by taxation for any purpose other than one which has been reasonably declared by the Legislature to constitute a municipal purpose. I fear that the upholding of the validity of the proposed bond issue here involved will throw the door wide open to all the municipalities in the State to issue bonds and impose taxes for whatever purpose they consider will contribute to the business prosperity of the city. If it be held that the economic benefit resulting to the general public of the town by establishing manufacturing enterprises, authorizes taxation, the same may be said of almost any other lawful business or pursuit which employs capital or labor. Therefore, the merchant, the carpenter, the hotel owner, the banker and the building contractor might be equally deserving of the aid of the citizens of the municipality by compulsory contributions in the form of taxes.
In 44 S. J., at page 1116, it is said: "In the United States, a municipal corporation cannot incur indebtedness or grant money for the purpose of encouraging the establishment of a private manufacturing enterprise, nor can the Legislature authorize it to do so."
In this connection see Loan Association of Topeka, 20 Wal. (U.S.) 655, 22 L.Ed. 455; Sotherland v. Evart, 86 Fed. 579; Bradentown v. State, 88 Fla. 381, 102 So. 556; Loeb v. City of Jacksonville, 101 Fla. 429, 134 So. 205; Vol. 6, McQuillin on Municipal Corporations 2d 343; Pardersburg v. Brown,106 U.S. 487, 1 S.C. 442, 27 L.Ed. 238; Cole v. LaGrange,113 U.S. 1, 5 S.C. 416, 28 L.Ed. 896.
In Brown v. City of Lakeland, 61 Fla. 508, 54 So. 716, this Court said:
"The Legislature may within reasonable and lawful bounds determine what is a municipal purpose for which a municipal tax may be levied, or what powers it will give *Page 811 
a municipality, subject only to the express and implied provisions of organic law."
I am of the opinion that even the Legislature could not make the matter here involved a municipal purpose. I must therefore dissent from the conclusion reached by the majority in this case.